Exhibit 10.2
Senior Executive New Hire Stock Unit
2002 Plan
DELL INC.
Stock Unit Agreement
Dell Inc., a Delaware corporation (the “Company”), is pleased to grant you units
representing the right to receive shares of the Company’s common stock (the
“Shares”), subject to the terms and conditions described below. The number of
units that are awarded to you (the “Units”) is stated in step one of the Stock
Plan Administrator’s online grant acceptance process (“Grant Summary”). Each
Unit represents the right to receive one Share. As a material inducement to the
Company to grant you this award, you agree to the following terms and
conditions. You agree that you are not otherwise entitled to this award, that
the Company is providing you this award in consideration for your promises and
agreements below, and that the Company would not grant you this award absent
those promises and agreements. This Stock Unit Agreement, the Grant Summary, and
the Company’s Amended and Restated 2002 Long-Term Incentive Plan (the “Plan”)
set forth the terms of your Units identified in your Grant Summary.
1. Vesting — The Company will issue you one Share for each vested Unit to be
delivered on the applicable vesting date or as soon as administratively
practicable thereafter. The Units will vest, and you will receive Shares, in
accordance with the schedule in your Grant Summary.
2. Expiration — If your Employment (as defined below) is terminated by you for
any reason or by your Employer for Serious Misconduct (as defined below), any
Units that have not vested as described above will expire at that time.
If your Employment is terminated by reason of your death or Permanent Disability
(as defined in the Plan described below), all Units will vest immediately and
automatically upon such termination of Employment.
If your Employment is terminated for any other reason, all Units will vest
immediately and automatically upon such termination of Employment and the Shares
will be distributed to you in accordance with the original vesting schedule.
As used herein, the term “Employment” means your regular full-time or part-time
employment with the Company or any of its Subsidiaries, and the term “Employer”
means the Company (if you are employed by the Company) or the Subsidiary of the
Company that employs you. As used herein, the term “Serious Misconduct” means
(a) your act or omission that results in you being charged with a criminal
offense involving moral turpitude, dishonesty or breach of trust; (b) conduct by
you which constitutes a felony under applicable law, (c) your plea of guilty or
nolo contendere with respect to a felony under applicable law; (d) conduct by
you that constitutes gross neglect; (e) your insubordination or refusal to
implement directives of your manager; (f) your breach of a fiduciary duty to
Dell or its shareholders; (g) your chronic absenteeism other than due to a
disability; (h) Dell’s Senior Management’s determination that you violated
Dell’s Code of Conduct or committed other acts of misconduct; or (i) Dell’s
Senior Management’s determination that you have engaged in conduct that
constitutes a violation or potential violation of state or federal law relating
to the workplace environment (including, without limitation, laws relating to
sexual harassment or age, sex, or other prohibited discrimination).
3. Rights as a Stockholder — You will have no rights as a stockholder with
respect to Shares that may be received by you pursuant to this Agreement until
those Shares are issued and registered in your name on the books of the
Company’s transfer agent. You will have no rights to receive dividend equivalent
payments with respect to Shares that may be received by you pursuant to this
Agreement. Units granted to you will be satisfied wholly through the issuance
and delivery of Shares.
4. Agreement With Respect to Taxes — You must pay any taxes that are required to
be withheld by the Company or your Employer. You may pay such amounts in cash or
make other arrangements satisfactory to the Company or your Employer for the
payment of such amounts. You agree the Company or your Employer, at its sole
discretion and to the fullest extent permitted by law, shall have the right to
demand that you pay such amounts in cash, deduct such amounts from any payments
of any kind otherwise due to you, or withhold from Shares to which you would
otherwise be entitled the number of Shares having an aggregate market value at
that time equal to the amount you owe. In the event the Company, in its sole
discretion, determines that your tax obligations will not be satisfied under the
methods described in this paragraph, you authorize the Company or the Company’s
Stock Plan Administrator, currently UBS Financial Services Inc., to sell a
number of Shares that are issued under the Units, which the Company determines
as having at least the market value sufficient to meet the tax withholding
obligations plus additional Shares to account for rounding and market
fluctuations and pay such tax withholding to the Company. The shares may be sold
as part of a block trade with other participants and all participants receive an
average price.
5. Leaves of Absence — If you take a leave of absence from active Employment
that has been approved by the Company or your Employer or is one to which you
are legally entitled regardless of such approval, the following provisions will
apply:
A. Vesting During Leave — Notwithstanding the vesting schedule set forth above,
no Units will vest during a leave of absence other than an approved employee
medical, FMLA or military leave. Notwithstanding the preceding, vesting shall
not be deferred for any approved leave of absence of less than 30 days. The
vesting that would have otherwise occurred during a leave of absence other than
an approved employee medical, FMLA or military leave will be deferred by the
number of days you are on a leave of absence. For example, if your Units are
scheduled to vest on August 1, 2007 through August 1, 2011, and you are on a 40
day leave of absence, the dates on which the vesting occurs will be deferred to
September 10, 2007 through September 10, 2011.
6. Return of Share Value — By accepting this award, you agree that if the
Company determines that you engaged in “Conduct Detrimental to the Company” (as
defined below) during your Employment or during the one-year period following
the termination of your Employment, you shall be required, upon demand, to
return to the Company, in the form of a cash payment, certain share value
(“Returnable Share Value”). For purposes of this provision, “Returnable Share
Value” means a cash amount equal to the gross value of the Shares that were
issued to you pursuant to this Agreement, determined as of the date such Shares
were issued to you and using the Fair Market Value (as defined in the Plan) of
Dell stock on that date. You understand and agree that the repayment of the
Returnable Share Value is in addition to and separate from any other relief
available to the Company due to your Conduct Detrimental to the Company.

 



--------------------------------------------------------------------------------



 



For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if:
(1) you engage in Serious Misconduct (whether or not such Serious Misconduct is
discovered by the Company prior to the termination of your Employment);
(2) you breach your obligations to the Company with respect to confidential and
proprietary information or trade secrets or breach any agreement between you and
Dell relating to confidential and proprietary information or trade secrets;
(3) you compete with the Company (as described below); or
(4) you solicit the Company’s employees (as described below).
For purposes of this provision, you shall be deemed to “compete” with the
Company if you, directly or indirectly:

•   Are a principal, owner, officer, director, shareholder or other equity owner
(other than a holder of less than 5% of the outstanding shares or other equity
interests of a publicly traded company) of a Direct Competitor (as defined
below);

•   Are a partner or joint venture in any business or other enterprise or
undertaking with a Direct Competitor; or

•   Serve or perform work (including consulting or advisory services) for a
Direct Competitor that is similar in a material way to the work you performed
for the Company in the twelve months preceding the termination of your
Employment.

You understand and agree that this provision does not prohibit you from
competing with the Company but only requires repayment of Returnable Share Value
in the event of such competition.
For purposes of this provision, a “Company’s employee” means any person employed
by the Company or any of its Subsidiaries and “solicit the Company’s employees”
means that you communicate in any way with any other person regarding (a) a
Company Employee leaving the employ of the Company or any of its Subsidiaries;
or (b) a Company Employee seeking employments with any other employer. This
provision does not apply to those communications that are within the scope of
your Employment that are taken on behalf of your Employer.
The term “Direct Competitor” means any entity, or other business concern that
offers or plans to offer products or services that are materially competitive
with any of the products or services being manufactured, offered, marketed, or
are actively developed by Dell as of the date your employment with Dell ends. By
way of illustration, and not by limitation, at the time of execution of this
Agreement, the following companies are currently Direct Competitors:
Hewlett-Packard, Lenovo, IBM, Gateway, Apple, Acer, CDW, EDS, EMC, Software
House International, Insight (Software Spectrum), Softchoice, and Digital River.
You understand and agree that the foregoing list of Direct Competitors
represents a current list of Dell Direct Competitors as of the date of execution
of this Agreement and that other entities may become Direct Competitors in the
future.
7. Transferability — The Units are not transferable except as described in this
Paragraph, and the provisions of this Paragraph shall apply notwithstanding any
other provision herein to the contrary.
     (a) The Units are transferable by will or the laws of descent and
distribution.
     (b) The Units may be transferred to (1) one or more “Family Members” (as
defined below), (2) a trust in which you or Family Members own more than 50% of
the beneficial interests, (3) a foundation in which you or Family Members
control the management of assets or (4) any other entity in which you or Family
Members own more than 50% of the voting interests; provided, however, that in
any case, (A) the transfer is by way of gift or is otherwise a donative transfer
or, in the case of a transfer to an entity, the transfer is made in exchange for
an interest in the entity and (B) the transferee expressly acknowledges that the
terms and provisions of this Agreement will continue to apply to the Units in
the hands of the transferee. For purpose of this provision, the term “Family
Member” shall mean your spouse, former spouse, child, stepchild, grandchild,
parent, stepparent, grandparent, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships) or any person sharing your household (other
than a tenant or employee). Notwithstanding the provisions of this subparagraph
(b), any transfer described herein must be made in compliance with such
procedural rules and regulations (including those pertaining to the timing of
transfers) as are established from time to time by the Committee.
     (c) The Units may be transferred under a domestic relations order in
settlement of marital property rights.
8. Trading Restrictions —The Company may establish periods from time to time
during which your ability to engage in transactions involving the Company’s
stock is subject to specified restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, Units will not vest, and Shares
will not be issued, during an applicable Restricted Period and the applicable
period during which Units vest shall be extended until the end of such
Restricted Period, unless such vesting is specifically permitted by the Company
(in its sole discretion). You may be subject to a Restricted Period for any
reason that the Company determines appropriate, including Restricted Periods
generally applicable to employees or groups of employees or Restricted Periods
applicable to you during an investigation of allegations of misconduct or
Conduct Detrimental to the Company by you.
9. Incorporation of Plan — This award is granted under the Company’s 2002
Long-Term Incentive Plan (the “Plan”) and is governed by the terms of the Plan
in addition to the terms and conditions stated herein. All terms used herein
with their initial letters capitalized shall have the meanings given them in the
Plan unless otherwise defined herein. A copy of the Plan is available upon
request from the Company’s Stock Option Administration Department. Shares of
common stock that are issued pursuant to this Agreement shall be made available
from authorized but unissued shares.
10. Prospectus — You may at any time obtain a copy of the prospectus related to
the Dell common stock underlying the Units by accessing the prospectus at
http://inside.us.dell.com/legal/corporate.htm. Additionally, you may request a
copy of the prospectus free of charge from the Company by contacting Stock
Option Administration in writing at Stock Option Administration, One Dell Way,
Mail Stop RR1-38, Round Rock, Texas 78682, (512) 728-8644 or e-mail
Stock_Option_Administrator @dell.com.
11. Notice — You agree that notices may be given to you in writing either at
your home address as shown in the records of the Company or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company’s normal process for communicating
electronically with its employees.
12. No Right to Continued Employment — The granting of Units does not confer
upon you any right to expectation of employment by, or to continue in the
employment of, your Employer.

 



--------------------------------------------------------------------------------



 



13. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation — By accepting this Agreement and the grant of the Units evidenced
hereby, you expressly acknowledge that (a) the Plan is discretionary in nature
and may be suspended or terminated by the Company at any time; (b) the grant of
Units is a one-time benefit that does not create any contractual or other right
to receive future grants of Units, or benefits in lieu of Units; (c) all
determinations with respect to future grants, if any, including the grant date,
the number of Units granted and the vesting dates, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the value of the Units is an extraordinary item of compensation that is
outside the scope of your employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences;
(f) Units are not part of normal or expected compensation for any purpose, and
are not to be used for calculating any severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and you waive any claim on such basis; (g) the
grant of an equity interest in the Company gives rise to the Company’s need (on
behalf of itself and its stockholders) to protect itself from Conduct
Detrimental to the Company, and your promises described in Paragraph 7 (Return
of Share Value) above are designed to protect the Company and its stockholders
from Conduct Detrimental to the Company; (h) vesting of Units ceases upon
termination of Employment for any reason except as may otherwise be explicitly
provided in the Plan document or in this Agreement; (i) the future value of the
Units is unknown and cannot be predicted with certainty; and (j) you understand,
acknowledge and agree that you will have no rights to compensation or damages
related to Units or Shares in consequence of the termination of your Employment
for any reason whatsoever and whether or not in breach of contract.
14. Data Privacy Consent — As a condition of the grant of the Units, you consent
to the collection, use and transfer of personal data as described in this
paragraph. You understand that the Company and its Subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
any ownership interests or directorships held in the Company or its Subsidiaries
and details of all Units, Shares, stock options or other equity awards awarded
or cancelled (“Data”). You further understand that the Company and its
Subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration and management of your participation in the
Plan, and that the Company and any of its Subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. You authorize them to receive, possess, use, retain and transfer such
Data as may be required for the administration of the Plan or the subsequent
holding of shares of common stock on your behalf, in electronic or other form,
for the purposes of implementing, administering and managing your participation
in the Plan, including any requisite transfer to a broker or other third party
with whom you may elect to deposit any shares of common stock acquired under the
Plan. You understand that you may, at any time, view such Data or require any
necessary amendments to it.
15. Governing Law and Venue — This Agreement and the Plan shall be governed by,
and construed in accordance with, the laws of the State of Delaware, United
States of America. The venue for any and all disputes arising out of or in
connection with this Agreement shall be New Castle County, Delaware, United
States of America, and the courts sitting exclusively in New Castle County,
Delaware, United States of America shall have exclusive jurisdiction to
adjudicate such disputes. Each party hereby expressly consents to the exercise
of jurisdiction by such courts and hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to such laying of venue (including
the defense of inconvenient forum).
16. Effect of Invalid Provisions — If any of the promises, terms or conditions
set forth herein are determined by a court of competent jurisdiction to be
unenforceable, any Units that have not vested as described above will expire at
that time and you agree to return to the Company an amount of cash equal to the
Fair Market Value (as defined in the Plan) of all Shares theretofore issued to
you pursuant to this Agreement, determined as of the date such Shares were
issued.
17. Acceptance of Terms and Conditions — This award will not be effective and
you may not take action with respect to the Units or the Shares until you have
acknowledged and agreed to the terms and conditions set forth herein in the
manner prescribed by the Company. Failure to accept your grant prior to the
first vesting date will result in cancellation of your award.

Awarded subject to the terms and conditions stated above:
DELL INC.
B

         
By:
  -s- Craig A. Briscoe [d68996d6899601.gif]
 
Craig A. Briscoe, VP, Global Compensation and Benefits    

 